Exhibit 32.2 Certification of Principal Financial Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) In connection with the Annual Report on Form 10-K for the year ended December 31, 2013 (the “Report”) of ICF International, Inc. (the “Registrant”), as filed with the Securities and Exchange Commission on the date hereof, I, James Morgan, Chief Financial Officer of the Registrant, hereby certify that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: February 28, 2014 By: /s/James Morgan James Morgan Chief Financial Officer (Principal Financial Officer)
